[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: PENDENTE LITE (DOCKET ENTRY NO. 102)
The defendant is ordered to pay an unallocable monthly support payment of $2,300 payable twice monthly beginning September 22, 2000, at the rate of $1,150. From the monies available to the plaintiff from a combination of this sum and her employment earnings, she shall be responsible for all payments shown on her financial affidavit including but not limited to the monthly mortgage (to include taxes, insurance, interest and all applicable penalties) and the monthly amount of $300 made payable to the State of Connecticut for back business taxes owed.
Total current arrearage is in the amount of $9,300 of which $7,000 is attributable to three (3) past due mortgage payments on the marital residence and $2,300 of which is the monthly support payment the parties agreed would be retroactive to August 22, 2000, and covers the period August 22, 2000, through September 22, 2000. The defendant has, since July 10, 2000, paid the plaintiff $3,492.77; when the support payment of August 22, 2000, is applied, a credit of $1,192.77 remains. Application of that credit to the mortgage arrearage results in a current mortgage arrearage of $5,807.23. That amount is ordered to be paid by the defendant at the rate of $1,200 per month or $600 twice monthly beginning September 22, 2000. The defendant shall pay to the plaintiff the sum of $1,750 on the following dates: September 22, 2000, October 6, 2000, October 20, 2000, November 3, 2000, November 17, 2000, December 1, 2000, CT Page 11228 December 15, 2000, December 29, 2000, and January 5, 2001. He shall pay $1,557.23 on January 19, 2001, and thereafter he shall pay $1,150 twice monthly.
The defendant is ordered to maintain existing medical insurance coverage for the plaintiff and the minor child of the marriage and life insurance coverage designating the wife as primary beneficiary. The parties shall share equally all unreimbursed medical, dental, pharmaceutical, optical, psychiatric and psychological expenses of the wife and minor child pendente lite.
SO ORDERED.
SHEEDY, J.